DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
In the amendments filed on 09/26/2022, claims 1, 3-4, and 6-11 are pending. Claims 1, 4, 6, and 11 are amended. Claims 2 and 5 are canceled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an alkylene glycol repeating unit having 2 or 3 carbon atoms” in lines 11-12 and the limitation "the above-mentioned alkylene glycol having 2 carbon atoms or more" in line 14, which is indefinite because the number of carbon atoms required for the alkylene glycol repeating unit is unclear. For further examination of the claims, this limitation is interpreted as “an alkylene glycol repeating unit having 2 or 3 carbon atoms” and "the above-mentioned alkylene glycol repeating unit having 2 or 3 carbon atoms".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (JP 11-193369 A, machine translation in English used for citation).
Regarding claims 1 and 4, Iida teaches an adhesive comprising a polyoxyalkylene diglycidyl ether [0004] that is epoxy resin A [0005], a cationic polymerization catalyst [0004], and an epoxy resin B [0005], wherein the polyoxyalkylene diglycidyl ether is represented by the general formula 
    PNG
    media_image1.png
    445
    840
    media_image1.png
    Greyscale
 wherein m and n represent an average degree of polymerization, m represents a number of more than 0 and not more than 10, and n represents a number of more than 0 and not more than 10 [0005], wherein the epoxy resin B is bisphenol A type epoxy resin or bisphenol F type epoxy resin [0005], wherein the adhesive optionally further comprises a filler [0009]. Iida’s teaching of a filler [0009] suggests an inorganic filler because a filler is either inorganic or organic. Iida does not teach that the adhesive further comprises a curing agent, and Iida’s adhesive would not inherently further comprise a curing agent. Iida teaches that the adhesive further comprises an ion adsorbent [0004] that adsorbs an anionic substance such as a Lewis acid generated from a cationic polymerization catalyst when irradiated with an energy ray [0007], which is the only other essential ingredient of Iida’s adhesive, which does not read on a curing agent. Iida’s teachings therefore read on a resin composition comprising (A) an epoxy resin, (B) a compound having a polyalkylene glycol chain, optionally (C) an inorganic filler, and (E) a curing accelerator, wherein the epoxy resin of the component (A) includes one that is bisphenol A epoxy resin or bisphenol F epoxy resin, wherein the resin composition does not comprise a curing agent, and the compound having a polyalkylene glycol chain (B) is a compound represented by (B-1) below, (B-1) an epoxy resin having a polyalkylene glycol chain including an alkylene glycol repeating unit having 3 carbon atoms, and the number of the repeating unit being 1 to 20, wherein the polyalkylene glycol chain of the component (B) includes one that is a polypropylene glycol chain. Iida satisfies the limitation wherein excluding the above-mentioned component (A) in case where the above-mentioned alkylene glycol having 2 carbon atoms or more is ethylene glycol alone, the number of the repeating unit is 10 or more because Iida’s teachings read on the above-mentioned alkylene glycol having 3 carbon atoms and being propylene glycol alone.
Iida does not teach that the resin composition further comprises (C) an inorganic filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Iida’s filler to modify Iida’s adhesive and to select an inorganic filler as Iida’s filler, which would read on the resin composition further comprises (C) an inorganic filler as claimed. One of ordinary skill in the art would have been motivated to do so because Iida teaches that the adhesive optionally further comprises a filler [0009], which suggests an inorganic filler because a filler is either inorganic or organic, and which would have been beneficial for providing reinforcement for Iida’s adhesive, which would have been beneficial for modifying mechanical properties of Iida’s adhesive due to the reinforcement.
Iida does not teach a specific embodiment of the number of the repeating unit being 5 or more. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select one or both of Iida’s m and n in Iida’s general formula 
    PNG
    media_image1.png
    445
    840
    media_image1.png
    Greyscale
 for Iida’s polyoxyalkylene diglycidyl ether to be 5 to 10, which would read on the number of the repeating unit being 5 or more as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a suitable value for Iida’s m and n in Iida’s general formula because Iida teaches that the polyoxyalkylene diglycidyl ether is represented by the general formula 
    PNG
    media_image1.png
    445
    840
    media_image1.png
    Greyscale
 wherein m and n represent an average degree of polymerization, m represents a number of more than 0 and not more than 10, and n represents a number of more than 0 and not more than 10 [0005], which encompass 5 to 10. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
The limitation wherein the resin composition is a resin composition for encapsulation is an intended use limitation. The resin composition that is rendered obvious by Iida would have been capable of performing as a resin composition for encapsulation because Iida renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the resin composition for encapsulation as explained above. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).
Regarding claim 3, Iida teaches that the amount of the epoxy resin A that is the polyoxyalkylene diglycidyl ether is 50% by weight or more of the total epoxy resin that is the epoxy resin A and the epoxy resin B that is the bisphenol A type epoxy resin or bisphenol F type epoxy resin [0005], which reads on wherein the content of the component (B) is 100 to infinity parts by mass based on 100 parts by mass of the component (A). The content of the component (B) is based on the calculation 50% / (100% - 50%) * 100 = 100 and 100% / (100% - 100%) * 100 = infinity.
Iida does not teach with sufficient specificity wherein the content of the component (B) is 3 to 100 parts by mass based on 100 parts by mass of the component (A). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize Iida’s amount of the epoxy resin A that is the polyoxyalkylene diglycidyl ether to be 50% by weight of Iida’s total epoxy resin that is Iida’s epoxy resin A and Iida’s epoxy resin B that is the bisphenol A type epoxy resin or bisphenol F type epoxy resin, which would read on wherein the content of the component (B) is 100 parts by mass based on 100 parts by mass of the component (A). The content of the component (B) is based on the calculation 50% / (100% - 50%) * 100 = 100. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing adhesive strength and tow resistance of Iida’s adhesive because Iida teaches that the amount of the epoxy resin A that is the polyoxyalkylene diglycidyl ether is 50% by weight or more of the total epoxy resin that is the epoxy resin A and the epoxy resin B that is the bisphenol A type epoxy resin or bisphenol F type epoxy resin [0005], and that if the amount of the epoxy resin A is less than 50% by weight, sufficient adhesive strength and good tow resistance cannot be obtained [0005].
Regarding claim 7, Iida teaches that the adhesive optionally comprises a filler [0009], which optionally reads on wherein the content of the inorganic filler (C) is 0 mass% or more in the composition.
Iida does not teach a specific embodiment wherein the content of the inorganic filler (C) is 60 mass% or more in the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Iida’s filler to modify Iida’s adhesive, to select an inorganic filler as Iida’s filler, and to optimize the content of Iida’s filler in Iida’s adhesive to be 60% by mass or more, which would read on wherein the content of the inorganic filler (C) is 60 mass% or more in the composition as claimed. One of ordinary skill in the art would have been motivated to do so because Iida teaches that the adhesive optionally further comprises a filler [0009], which suggests an inorganic filler because a filler is either inorganic or organic, which would have been beneficial for providing reinforcement for Iida’s adhesive, which would have been beneficial for modifying mechanical properties of Iida’s adhesive due to the reinforcement, which means that the content of Iida’s filler in Iida’s adhesive in % by mass would have affected mechanical properties of Iida’s adhesive, and which means that optimizing the content of Iida’s filler in Iida’s adhesive in % by mass would have been beneficial for optimizing mechanical properties of Iida’s adhesive.
Regarding claim 10, the limitation wherein the resin composition for encapsulation is a resin composition for encapsulation used for encapsulating an electronic member having an area of 7000 mm2 or more is an intended use limitation. The resin composition that is rendered obvious by Iida would have been capable of performing as a resin composition for encapsulation used for encapsulating an electronic member having an area of 7000 mm2 or more because Iida renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the resin composition for encapsulation as explained above. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).
Regarding claim 11, Iida teaches that the adhesive optionally comprises a filler [0009], which optionally reads on wherein the content of the inorganic filler (C) is 0 mass% or more in the composition.
Iida does not teach a specific embodiment wherein the content of the inorganic filler (C) is 73 mass% or more in the resin composition for encapsulation. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Iida’s filler to modify Iida’s adhesive, to select an inorganic filler as Iida’s filler, and to optimize the content of Iida’s filler in Iida’s adhesive to be 73% by mass or more, which would read on wherein the content of the inorganic filler (C) is 73 mass% or more in the resin composition for encapsulation as claimed. One of ordinary skill in the art would have been motivated to do so because Iida teaches that the adhesive optionally further comprises a filler [0009], which suggests an inorganic filler because a filler is either inorganic or organic, which would have been beneficial for providing reinforcement for Iida’s adhesive, which would have been beneficial for modifying mechanical properties of Iida’s adhesive due to the reinforcement, which means that the content of Iida’s filler in Iida’s adhesive in % by mass would have affected mechanical properties of Iida’s adhesive, and which means that optimizing the content of Iida’s filler in Iida’s adhesive in % by mass would have been beneficial for optimizing mechanical properties of Iida’s adhesive.

Claims 1, 3-4, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mizori (WO 2017/027482 A1).
Regarding claims 1 and 4, Mizori teaches a curable adhesive composition comprising an epoxy component comprising at least one epoxy [0014] that is selected from the group comprising a diglycidyl or polyglycidyl ether of bisphenol A, bisphenol F, or dihydroxy naphthalene, triglycidyl-p-aminophenol, N,N,N’,N’-tetraglycidyl-4,4’-diphenylmethane, a trimethylol propane triglycidyl ether, and a polyoxypropylene diglycidyl ether [0022], which reads on a resin composition comprising (A) an epoxy resin and/or (B) a compound having a polyalkylene glycidyl chain, wherein the epoxy resin of the component (A) includes at least one selected from a group of trimethylolpropane triglycidyl ether, glycidylamine epoxy resin, bisphenol A epoxy resin, bisphenol F epoxy resin, and naphthalene epoxy resin, wherein the compound having a polyalkylene glycol chain (B) is a compound represented by (B-1) below, (B-1) an epoxy resin having a polyalkylene glycol chain including an alkylene glycol repeating unit having 3 carbon atoms, and the number of the repeating unit being 2 or more, wherein the polyalkylene glycol chain of the component (B) includes one that is a polypropylene glycol chain. Mizori teaches that the curable adhesive composition optionally further comprises at least one filler [0014] that is silica, mica, carbon, silver, silver alloys, copper alloys, metal alloys, boron nitride, polyhedral, calcium carbonate, a combination thereof [0028], copper, aluminum, palladium, gold, graphite, metal-coated graphite, aluminum nitride, silicon carbide, diamond dust, zinc oxide, alumina, or fumed titanium dioxide [0180], which optionally reads on the resin composition further comprising (C) an inorganic filler as claimed Mizori teaches that the curable adhesive composition further comprises at least one anionic curing catalyst [0014], which reads on the resin composition further comprising (E) a curing accelerator as claimed. Mizori does not teach that the curable adhesive composition further comprises a curing agent, and Mizori’s curable adhesive composition would not inherently further comprise a curing agent. Mizori teaches that the curable adhesive composition further comprises at least one maleimide [0014]. The specification of the instant application recites that the curing agent is nor particularly limited, but includes an amine compound, amine curing agent, a phenol compound, phenol curing agent, an acid anhydride, acid anhydride curing agent, and the like [0040]. Mizori’s at least one maleimide does not read on any of the curing agents recited in the specification of the instant application and therefore does not read on a curing agent as claimed. Therefore, Mizori’s teachings read on wherein the resin composition does not comprise a curing agent as claimed.
Mizori does not a specific embodiment wherein the resin composition comprises (A) an epoxy resin and (B) a compound having a polyalkylene glycol chain, wherein the epoxy resin of the component (A) includes at least one selected from a group of trimethylolpropane triglycidyl ether, glycidylamine epoxy resin, bisphenol A epoxy resin, bisphenol F epoxy resin, and naphthalene epoxy resin, wherein the compound having a polyallkylene glycol chain (B) is a compound represented by (B-1) below, (B-1) an epoxy resin having a polyalkylene glycol chain including an alkylene glycol repeating unit having 2 or 3 carbon atoms, and the number of the repeating unit being 5 or more, and wherein excluding the above-mentioned component (A) in case where the above-mentioned alkylene glycol having 2 carbon atoms or more is ethylene glycol alone, the number of the repeating unit is 10 or more, wherein the polyalkylene glycol chain of the component (B) includes at least one selected from a group of a polyethylene glycol chain and a polypropylene glycol chain. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Mizori’s diglycidyl or polyglycidyl ether of bisphenol A, bisphenol F, or dihydroxy naphthalene, triglycidyl-p-aminophenol, N,N,N’,N’-tetraglycidyl-4,4’-diphenylmethane, or trimethylol propane triglycidyl ether and Mizori’s polyoxypropylene diglycidyl ether as Mizori’s at least one epoxy, and to select the number of oxypropylene groups in Mizori’s polyoxypropylene diglycidyl ether to be 5 or more, which would read on wherein the resin composition comprises (A) an epoxy resin and (B) a compound having a polyalkylene glycol chain, wherein the epoxy resin of the component (A) includes one selected from a group of trimethylolpropane triglycidyl ether, glycidylamine epoxy resin, bisphenol A epoxy resin, bisphenol F epoxy resin, and naphthalene epoxy resin, wherein the compound having a polyallkylene glycol chain (B) is a compound represented by (B-1) below, (B-1) an epoxy resin having a polyalkylene glycol chain including an alkylene glycol repeating unit having 3 carbon atoms, and the number of the repeating unit being 5 or more, and wherein excluding the above-mentioned component (A) in case where the above-mentioned alkylene glycol having 2 carbon atoms or more is ethylene glycol alone, the number of the repeating unit is 10 or more as claimed, wherein the polyalkylene glycol chain of the component (B) includes one that is a polypropylene glycol chain as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a suitable species of epoxy for Mizori’s at least one epoxy because Mizori teaches that the at least one epoxy [0014] is selected from the group comprising a diglycidyl or polyglycidyl ether of bisphenol A, bisphenol F, or dihydroxy naphthalene, triglycidyl-p-aminophenol, N,N,N’,N’-tetraglycidyl-4,4’-diphenylmethane, a trimethylol propane triglycidyl ether, and a polyoxypropylene diglycidyl ether [0022]. Also, one of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because polyoxypropylene diglycidyl ether must comprise at least 2 oxypropylene groups, which encompasses 5 or more. Also, Mizori teaches that there is a continuing need for improved adhesive compositions, particularly those that combine the beneficial properties of maleimide-terminated polyimides and epoxides [0013], and that their invention provides a curable adhesive composition comprising at least one maleimide and at least one epoxy [0014], which means that before the effective filing date of the claimed invention, there had been a recognized problem or need in the art, that there had been a finite number of identified, predictable solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (MPEP 2143(I)(E)).
Mizori does not teach a specific embodiment of the resin composition further comprising (C) an inorganic filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Mizori’s at least one filler that is silica, mica, carbon, silver, silver alloys, copper alloys, metal alloys, boron nitride, polyhedral, calcium carbonate, a combination thereof, copper, aluminum, palladium, gold, graphite, metal-coated graphite, aluminum nitride, silicon carbide, diamond dust, zinc oxide, alumina, or fumed titanium dioxide to modify Mizori’s curable adhesive composition, which would read on the resin composition further comprising (C) an inorganic filler as claimed. One of ordinary skill in the art would have been motivated to do so because Mizori teaches that the curable adhesive composition optionally further comprises at least one filler [0014] that is silica, mica, carbon, silver, silver alloys, copper alloys, metal alloys, boron nitride, polyhedral, calcium carbonate, a combination thereof [0028], copper, aluminum, palladium, gold, graphite, metal-coated graphite, aluminum nitride, silicon carbide, diamond dust, zinc oxide, alumina, or fumed titanium dioxide [0180], and that the at least one filler is beneficial for modifying the rheology of the resulting composition, for being electrically conductive, and/or for being thermally conductive [0180], which would have been beneficial for modifying electrically conductive and/or thermally conductive properties of Mizori’s curable adhesive composition.
The limitation wherein the resin composition is a resin composition for encapsulation is an intended use limitation. The resin composition that is rendered obvious by Mizori would have been capable of performing as a resin composition for encapsulation because Mizori renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the resin composition for encapsulation as explained above. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).
Regarding claim 3, Mizori teaches that the at least one epoxy [0014] is selected from the group comprising a diglycidyl or polyglycidyl ether of bisphenol A, bisphenol F, or dihydroxy naphthalene, triglycidyl-p-aminophenol, N,N,N’,N’-tetraglycidyl-4,4’-diphenylmethane, a trimethylol propane triglycidyl ether, and a polyoxypropylene diglycidyl ether [0022], which reads on wherein the component of the component (B) is 0 or more parts by mass based on 100 parts by mass of the component (A).
Mizori does not teach a specific embodiment wherein the content of the component (B) is 3 to 100 parts by mass based on 100 parts by mass of the component (A). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Mizori’s diglycidyl or polyglycidyl ether of bisphenol A, bisphenol F, or dihydroxy naphthalene, triglycidyl-p-aminophenol, N,N,N’,N’-tetraglycidyl-4,4’-diphenylmethane, or trimethylol propane triglycidyl ether and Mizori’s polyoxypropylene diglycidyl ether as Mizori’s at least one epoxy, to select the number of oxypropylene groups in Mizori’s polyoxypropylene diglycidyl ether to be 5 or more, and to select the amount of Mizori’s diglycidyl or polyglycidyl ether of bisphenol A, bisphenol F, or dihydroxy naphthalene, triglycidyl-p-aminophenol, N,N,N’,N’-tetraglycidyl-4,4’-diphenylmethane, or trimethylol propane triglycidyl ether to be equal to the amount of Mizori’s polyoxypropylene diglycidyl ether, which would read on wherein the content of the component (B) is 100 parts by mass based on 100 parts by mass of the component (A) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a suitable species of epoxy for Mizori’s at least one epoxy because Mizori teaches that the at least one epoxy [0014] is selected from the group comprising a diglycidyl or polyglycidyl ether of bisphenol A, bisphenol F, or dihydroxy naphthalene, triglycidyl-p-aminophenol, N,N,N’,N’-tetraglycidyl-4,4’-diphenylmethane, a trimethylol propane triglycidyl ether, and a polyoxypropylene diglycidyl ether [0022]. Also, one of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because polyoxypropylene diglycidyl ether must comprise at least 2 oxypropylene groups, which encompasses 5 or more. Furthermore, one of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because Mizori’s diglycidyl or polyglycidyl ether of bisphenol A, bisphenol F, or dihydroxy naphthalene, triglycidyl-p-aminophenol, N,N,N’,N’-tetraglycidyl-4,4’-diphenylmethane, or trimethylol propane triglycidyl ether and Mizori’s polyoxypropylene diglycidyl ether are equivalents, and if one of ordinary skill in the art were to use both of them, one of ordinary skill in the art would have needed to select an amount for each of them, and the most obvious amount to try first would have been to use them in equal amounts. Also, Mizori teaches that there is a continuing need for improved adhesive compositions, particularly those that combine the beneficial properties of maleimide-terminated polyimides and epoxides [0013], and that their invention provides a curable adhesive composition comprising at least one maleimide and at least one epoxy [0014], which means that before the effective filing date of the claimed invention, there had been a recognized problem or need in the art, that there had been a finite number of identified, predictable solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (MPEP 2143(I)(E)).
Regarding claim 6, Mizori teaches that the at least one anionic curing catalyst [0014] is optionally imidazole, 1-benzyl-2-phenylimidazole, 1-benzyl-2-methylimidazole, 2-phenyl-4-methylimidazole, 2-phenylimidazole, 2-ethyl-4-methylimidazole, 1,2-dimethylimidazole, 2-heptadecylimidazole, 2-undecylimidazole, 2-methylimidzole, 1-cyanoethyl-2-methylimidazole, 1-cyanoethyl-2-undecylimidazole, 1-cyanoethyl-2-ethy-4-methylimidazole, 1-cyanoethyl-2-phenylimidazole, 2-phenyl-4,5-dihydroxymethylimidazole, 2-phenylimidazole-4-carboxaldehyde, imidazole-2-carboxaldehyde, imidazole-4-carbonitrile, 2-phenylimidazole-4-carbonitrile, 4-hydroxymethylimidazolehydrochloride, 2-hydroxymethylimidazolehydrochloride, imidazole-4-carboxylic acid, imidazole-4-dithiocarboxylic acid, imidazole-4-thiocarboxamide, 2-boroimidazole, or 2-mercaptoimidazole [0024], which optionally reads on wherein the curing accelerator (E) is at least one selected that is an imidazole compound as claimed.
Mizori does not teach a specific embodiment wherein the curing accelerator (E) is at least one selected that is an imidazole compound, an amine adduct, and triethylenetetramine. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Mizori’s imidazole, 1-benzyl-2-phenylimidazole, 1-benzyl-2-methylimidazole, 2-phenyl-4-methylimidazole, 2-phenylimidazole, 2-ethyl-4-methylimidazole, 1,2-dimethylimidazole, 2-heptadecylimidazole, 2-undecylimidazole, 2-methylimidzole, 1-cyanoethyl-2-methylimidazole, 1-cyanoethyl-2-undecylimidazole, 1-cyanoethyl-2-ethy-4-methylimidazole, 1-cyanoethyl-2-phenylimidazole, 2-phenyl-4,5-dihydroxymethylimidazole, 2-phenylimidazole-4-carboxaldehyde, imidazole-2-carboxaldehyde, imidazole-4-carbonitrile, 2-phenylimidazole-4-carbonitrile, 4-hydroxymethylimidazolehydrochloride, 2-hydroxymethylimidazolehydrochloride, imidazole-4-carboxylic acid, imidazole-4-dithiocarboxylic acid, imidazole-4-thiocarboxamide, 2-boroimidazole, or 2-mercaptoimidazole as Mizori’s at least one anionic curing catalyst, which would read on wherein the curing accelerator (E) is at least one selected that is an imidazole compound as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a species of Mizori’s at least one anionic curing catalyst that is suitable for Mizori’s curable adhesive composition because Mizori teaches that the curable adhesive composition comprises the at least one anionic curing catalyst [0014], and that the at least one anionic curing catalyst [0014] is optionally imidazole, 1-benzyl-2-phenylimidazole, 1-benzyl-2-methylimidazole, 2-phenyl-4-methylimidazole, 2-phenylimidazole, 2-ethyl-4-methylimidazole, 1,2-dimethylimidazole, 2-heptadecylimidazole, 2-undecylimidazole, 2-methylimidzole, 1-cyanoethyl-2-methylimidazole, 1-cyanoethyl-2-undecylimidazole, 1-cyanoethyl-2-ethy-4-methylimidazole, 1-cyanoethyl-2-phenylimidazole, 2-phenyl-4,5-dihydroxymethylimidazole, 2-phenylimidazole-4-carboxaldehyde, imidazole-2-carboxaldehyde, imidazole-4-carbonitrile, 2-phenylimidazole-4-carbonitrile, 4-hydroxymethylimidazolehydrochloride, 2-hydroxymethylimidazolehydrochloride, imidazole-4-carboxylic acid, imidazole-4-dithiocarboxylic acid, imidazole-4-thiocarboxamide, 2-boroimidazole, or 2-mercaptoimidazole [0024].
Regarding claim 7, Mizori teaches that the curable adhesive composition optionally comprises at least one filler [0014] that is silica, mica, carbon, silver, silver alloys, copper alloys, metal alloys, boron nitride, polyhedral, calcium carbonate, a combination thereof [0028], copper, aluminum, palladium, gold, graphite, metal-coated graphite, aluminum nitride, silicon carbide, diamond dust, zinc oxide, alumina, or fumed titanium dioxide [0180], and that fillers are generally employed within the range of 0 to about 90 weight% based on the total weight of the composition [0180], which reads on wherein the content of the inorganic filler (C) is 0 to about 90 mass% in the composition.
Mizori does not teach with sufficient specificity wherein the content of the inorganic filler (C) is 60 mass% or more in the composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Mizori’s at least one filler that is silica, mica, carbon, silver, silver alloys, copper alloys, metal alloys, boron nitride, polyhedral, calcium carbonate, a combination thereof, copper, aluminum, palladium, gold, graphite, metal-coated graphite, aluminum nitride, silicon carbide, diamond dust, zinc oxide, alumina, or fumed titanium dioxide to modify Mizori’s curable adhesive composition, and to optimize the weight% of Mizori’s at least one filler to be from 60 to about 90 weight% based on the total weight of Mizori’s composition, which would read on wherein the content of the inorganic filler (C) is 60 mass% or more in the composition as claimed. One of ordinary skill in the art would have been motivated to do so because Mizori teaches that the curable adhesive composition optionally further comprises at least one filler [0014] that is silica, mica, carbon, silver, silver alloys, copper alloys, metal alloys, boron nitride, polyhedral, calcium carbonate, a combination thereof [0028], copper, aluminum, palladium, gold, graphite, metal-coated graphite, aluminum nitride, silicon carbide, diamond dust, zinc oxide, alumina, or fumed titanium dioxide [0180], that fillers are generally employed within the range of 0 to about 90 weight% based on the total weight of the composition [0180], and that the at least one filler is beneficial for modifying the rheology of the resulting composition, for being electrically conductive, and/or for being thermally conductive [0180], which would have been beneficial for modifying electrically conductive and/or thermally conductive properties of Mizori’s curable adhesive composition, which means that the weight% of Mizori’s at least one filler would have affected electrical conductivity and/or thermal conductivity of Mizori’s curable adhesive composition and/or would have affected an ability of Mizori’s at least one filler to modify the rheology of Mizori’s curable adhesive composition, and which means that optimizing the weight% of Mizori’s at least one filler would have been beneficial for optimizing electrical conductivity and/or thermal conductivity of Mizori’s curable adhesive composition and/or an ability of Mizori’s at least one filler to modify the rheology of Mizori’s curable adhesive composition.
Regarding claim 9, Mizori teaches that the curable adhesive composition is optionally a composition that is liquid [0186], which optionally reads on wherein the resin composition for encapsulation is in a liquid state as claimed.
Mizori does not teach a specific embodiment wherein the resin composition for encapsulation is in a liquid state. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Mizori’s curable adhesive composition to be a composition that is liquid, which would read on wherein the resin composition for encapsulation is in a liquid state as claimed. One of ordinary skill in the art would have been motivated to do so because Mizori teaches that the curable adhesive composition is optionally a composition that is liquid [0186], that these materials will also have very low viscosity especially at processing temperatures [0186], and that this is especially useful for making underfill, die-attach adhesive or compositions where low viscosity materials are required [0186], which would have been beneficial for improving processability of Mizori’s curable adhesive composition.
Regarding claim 10, the limitation wherein the resin composition for encapsulation is a resin composition for encapsulation used for encapsulating an electronic member having an area of 7000 mm2 or more is an intended use limitation. The resin composition that is rendered obvious by Mizori would have been capable of performing as a resin composition for encapsulation used for encapsulating an electronic member having an area of 7000 mm2 or more because Mizori renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the resin composition for encapsulation as explained above. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).
Regarding claim 11, Mizori teaches that the curable adhesive composition optionally comprises at least one filler [0014] that is silica, mica, carbon, silver, silver alloys, copper alloys, metal alloys, boron nitride, polyhedral, calcium carbonate, a combination thereof [0028], copper, aluminum, palladium, gold, graphite, metal-coated graphite, aluminum nitride, silicon carbide, diamond dust, zinc oxide, alumina, or fumed titanium dioxide [0180], and that fillers are generally employed within the range of 0 to about 90 weight% based on the total weight of the composition [0180], which reads on wherein the content of the inorganic filler (C) is 0 to about 90 mass% in the resin composition for encapsulation.
Mizori does not teach with sufficient specificity wherein the content of the inorganic filler (C) is 73 mass% or more in the resin composition for encapsulation. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Mizori’s at least one filler that is silica, mica, carbon, silver, silver alloys, copper alloys, metal alloys, boron nitride, polyhedral, calcium carbonate, a combination thereof, copper, aluminum, palladium, gold, graphite, metal-coated graphite, aluminum nitride, silicon carbide, diamond dust, zinc oxide, alumina, or fumed titanium dioxide to modify Mizori’s curable adhesive composition, and to optimize the weight% of Mizori’s at least one filler to be from 73 to about 90 weight% based on the total weight of Mizori’s composition, which would read on wherein the content of the inorganic filler (C) is 73 mass% or more in the resin composition for encapsulation as claimed. One of ordinary skill in the art would have been motivated to do so because Mizori teaches that the curable adhesive composition optionally further comprises at least one filler [0014] that is silica, mica, carbon, silver, silver alloys, copper alloys, metal alloys, boron nitride, polyhedral, calcium carbonate, a combination thereof [0028], copper, aluminum, palladium, gold, graphite, metal-coated graphite, aluminum nitride, silicon carbide, diamond dust, zinc oxide, alumina, or fumed titanium dioxide [0180], that fillers are generally employed within the range of 0 to about 90 weight% based on the total weight of the composition [0180], and that the at least one filler is beneficial for modifying the rheology of the resulting composition, for being electrically conductive, and/or for being thermally conductive [0180], which would have been beneficial for modifying electrically conductive and/or thermally conductive properties of Mizori’s curable adhesive composition, which means that the weight% of Mizori’s at least one filler would have affected electrical conductivity and/or thermal conductivity of Mizori’s curable adhesive composition and/or would have affected an ability of Mizori’s at least one filler to modify the rheology of Mizori’s curable adhesive composition, and which means that optimizing the weight% of Mizori’s at least one filler would have been beneficial for optimizing electrical conductivity and/or thermal conductivity of Mizori’s curable adhesive composition and/or an ability of Mizori’s at least one filler to modify the rheology of Mizori’s curable adhesive composition.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (JP 11-193369 A, machine translation in English used for citation) as applied to claim 1, and further in view of Yoshimoto et al. (US 2016/0122604 A1).
Regarding claim 8, Iida renders obvious the resin composition for encapsulation according to claim 1 as explained above. Iida teaches that the adhesive optionally comprises a filler [0009].
Iida does not teach wherein the inorganic filler (C) is spherical silica particles. However, Yoshimoto teaches a filler that is fused silica in a spherical shape and that is present in an epoxy resin composition used as an electronic material for a semiconductor encapsulation [0042], wherein the epoxy resin composition is excellent in adhesion [0001]. Iida and Yoshimoto are analogous art because both references are in the same field of endeavor of a resin composition comprising an epoxy resin and a filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yoshimoto’s filler that is fused silica in a spherical shape to modify Iida’s adhesive, which would read on wherein the inorganic filler (C) is spherical silica particles as claimed. One of ordinary skill in the art would have motivated to do so because Yoshimoto teaches that the filler that is fused silica in a spherical shape is beneficial for suppressing an increase in melt viscosity of a molding material and for being useful in an epoxy resin composition used as an electronic material for a semiconductor encapsulation [0042], wherein the epoxy resin composition is excellent in adhesion [0001], which would have been desirable for Iida’s adhesive because Iida teaches that the adhesive comprises a polyoxyalkylene diglycidyl ether [0004] that is epoxy resin A [0005], an epoxy resin B [0005], and optionally a filler [0009].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mizori (WO 2017/027482 A1) as applied to claim 1, and further in view of Yoshimoto et al. (US 2016/0122604 A1).
Regarding claim 8, Mizori renders obvious the resin composition for encapsulation according to claim 1 as explained above. Mizori teaches that the curable adhesive composition optionally comprises at least one filler [0014] that is silica [0028].
Mizori does not teach wherein the inorganic filler (C) is spherical silica particles. However, Yoshimoto teaches a filler that is fused silica in a spherical shape and that is present in an epoxy resin composition used as an electronic material for a semiconductor encapsulation [0042], wherein the epoxy resin composition is excellent in adhesion [0001]. Mizori and Yoshimoto are analogous art because both references are in the same field of endeavor of a resin composition comprising an epoxy resin and an inorganic filler that is optionally silica. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yoshimoto’s filler that is fused silica in a spherical shape to modify Mizori’s curable adhesive composition, which would read on wherein the inorganic filler (C) is spherical silica particles as claimed. One of ordinary skill in the art would have motivated to do so because Yoshimoto teaches that the filler that is fused silica in a spherical shape is beneficial for suppressing an increase in melt viscosity of a molding material and for being useful in an epoxy resin composition used as an electronic material for a semiconductor encapsulation [0042], wherein the epoxy resin composition is excellent in adhesion [0001], which would have been desirable for Mizori’s curable adhesive composition because Mizori teaches that the curable adhesive composition comprises at least one epoxy [0014] and optionally at least one filler [0014] that is silica [0028], and that the at least one filler is beneficial for modifying the rheology of the resulting composition [0180].

Response to Arguments
Applicant’s arguments, see p. 5, filed 09/26/2022, with respect to the objection to claim 11 have been fully considered and are persuasive.  The objection to claim 11 has been withdrawn. 
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that withdrawal of the rejection of claims 1, 3-4, and 6-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is respectfully requested due to the amendment to claim 1 (p. 5-6), claims 1, 3-4, and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 1 recites the limitation “an alkylene glycol repeating unit having 2 or 3 carbon atoms” in lines 11-12 and the limitation "the above-mentioned alkylene glycol having 2 carbon atoms or more" in line 14, which is indefinite because the number of carbon atoms required for the alkylene glycol repeating unit is unclear.
Applicant’s arguments, see p. 6-8, filed 09/26/2022, with respect to the rejection of claim(s) 1, 3-4, 6-7, and 9-11 under 35 U.S.C. 103 as being unpatentable over Iida et al. (JP 11-193369 A, machine translation in English used for citation) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 8, filed 09/26/2022, with respect to the rejection of claim(s) 8 under 35 U.S.C. 103 as being unpatentable over Beisele (US 2014/0205843 A1) as applied to claim 1, and further in view of Yoshimoto et al. (US 2016/0122604 A1) have been considered, and are responded to by the new grounds of rejection in this Office action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767